Title: To Alexander Hamilton from Otho H. Williams, 10 June 1791
From: Williams, Otho H.
To: Hamilton, Alexander


Frederick Town [Maryland] 10 June 1791
Sir
According to the advice of Physicians, and the importunity of some of my friends, I left Baltimore and business with an intention of going to the Sweet Springs for the recovery of my health, which is much impaired and am thus far on my Journey.
I have here the honor of recieving your letter of the 4th instant with the papers relating to the seizure of Messrs. McRea and Morrisons goods. I regret that they did not come to hand time enough for me to have executed personally your particular instructions respecting the case. I will however, refer them to Mr. Delozier Deputy Collector of the district, with such directions in the business as will, I hope, fully answer your expectation and the object intended; At present I can only say that from such circumstances as have come to my knowledge I am very far from entertaining any suspicion of fraud by any of the parties, yet inad⟨ver⟩tence is an indifferent apology for risquing so considerable an amount of property.
Permit me to explain what I mean by circumstances within my own knowledge. I know that Mr. Fraser is an importer of goods, and that in all his transactions with the Custom House he has conducted himself, in every instance within my notice, with correctness and a due respect for the laws and which is all of Mr. Frazer that I do know. I know that it is customary for merchants in Baltimore to open packages of merchandize to oblige their customers, and that in making up parcels for the retailers in the different districts, they sometimes compose a parcel with pices, and perhaps parts of pieces, of goods imported at different times and in different Vessels. It is not necessary, to transport goods, from district to district that they be contained in the same trunk, package &c. If the Master of a Coasting Vessel, having on board goods, Wares &c. above the value of &c, bound to another district, will deliver to the Collector of the port from whence he is about to depart a Manifest of such goods &c and will make Oath that he doth not know and hath no reason to believe that the revenue of the United States hath been defrauded by the illegal importation thereof the Collector must certify the same and the law is satisfied. Now I know from observation, and it might be conceived from the nature of the business, that not one Master of a Coaster in fifty can possibly have any knowledge of the importation of goods in Sea Vessels, or any about the payment of the duties. If the intention were to prevent small vessels from receiving goods from large ones, and if the Oath were to be administered at the place of delivery, it might affect the consciences of some so as to prevent direct Smuggling. But as the Oath is required to be administered at the place where the Goods are laden on board there can be nothing more negative, or nugatory, than such testimony of their having been legally entered. The individual circumstance of the goods being within a district is in my opinion a stronger evidence of the legality of their introduction into the United States, than the Oaths of ever so many skippers who swear only to their ignorance of the matter. But when to the first circumstancial evidence be added the positive testimony of one respectable merchant (altho the forms of Law be not strictly complied with) I should be much inclined to admit the equity of exonorating such goods from condemnation, more especially if that merchant having disposed of his property in them, were no longer interested in their fate.
I have ventured to obtrude these observations from an apprehension that multiplicity of more important business prevents your marking the minute imperfections of the coasting law. They will have no influence on the further investigation of the case referred to. Your instructions shall be followed as well in the manner of interrogating Mr. Fraser as in transmitting the respective papers to the Judge and to the department of the Treasury. Mr. Delozier will examine the matter with all the attention, care and precaution that the most suspicious circumstances would justify.
I am neither well enough, nor prepared here to make a fair transcript of my letter. You will therefore have the goodness to excuse its being done for me by Mr. Delozier who will subscribe my name.

I am, with very great respect,   Sir, Your most Obedient and Most Humble Servant
O. H. Williams Collr.
Alexr. Hamilton Esqr.Secy Treasury
